DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 27 JUNE 2019 has been considered for examination. Claims 1-8 are pending and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 OCTOBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 15 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 17 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 20 JANUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 16 DECEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over OSAWA, filed on the Information Disclosure Statement on 04 SEPTEMBER 2019, Non-Patent Literature Documents Cite No. 2, and further in view of MILUNIC, US Publication No. 2008/0210644 A1. 
Applicant’s invention is drawn towards a device, a blood test kit. 
Regarding Claim 1, the reference OSAWA discloses a blood test kit, page S231, test kit, DEMECAL kit, for analyzing a concentration of a target component in a blood sample using a normal component which is homeostatically present in blood, the kit comprising: 
a diluent solution for diluting the blood sample, page S231, METHODS, dilution buffer solution; 
a first storing instrument for storing the diluent solution, page S231, METHODS, tube; 

a holding instrument for holding the separation instrument, page S231, METHODS, cylinder with blood cell separation filter, the holding instrument is considered to the interior of the cylinder for the filter; 
a second storing instrument for storing the recovered blood plasma, S231, METHODS, cylinder; and 
a sealing instrument for keeping the stored blood plasma within the second storing instrument, page S231, cap.
The OSAWA referenced discloses the claimed invention, but is silent in regards to wherein the separation instrument is composed of glass fiber coated with a resin. 
The MILUNIC reference discloses a separation instrument for separating blood, abstract, [0021], wherein the separation instrument is composed of glass fiber coated with a resin, [0067-0070].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the separation instrument so that it is composed of glass fiber coated with a resin to increase the strength of the separation instrument, [0067-0070]. 
Additional Disclosures Included are: Claim 2: wherein the blood test kit according to claim 1, wherein the resin is a resin selected from the group consisting of acrylic resins, urethane resins, polyvinyl alcohol resins, and epoxy resins, MILUNIC, [0067-0070].; Claim 3: wherein the blood test kit according to claim 1, the MILUNIC reference discloses a glass fiber with a coating amount of the resin, but is silent in the amount of the resin to be 1% to 10% by mass with respect to a mass Claim 4: wherein the blood test kit according to claim 1, wherein a volume of the diluent solution is four or more times a volume of the blood plasma, page S231, METHODS and RESULTS.; Claim 5: wherein the blood test kit according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, page S231, METHODS and RESUULTS.; Claim 6: wherein the blood test kit according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, and another normal component which is homeostatically present in blood, page S231, RESULTS.; Claim 7: wherein the blood test kit according to claim 6, wherein the other normal component is total protein or albumins, page S231, RESULTS.; and Claim 8: discloses is a blood analysis method, page S231, METHODS, comprising: a step of diluting a collected blood sample with a diluent solution using the blood test kit according to claim 1, page S231, METHODS, Step 2; a step of determining a dilution factor by using a normal value of a normal component which is homeostatically present in blood, page S231, METHODS, step 3; and a step of analyzing a concentration of a target component in the blood sample, page S231, METHODS, step 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2015/0231536 A1 to NOGAMI discloses a structure similar to the one in the instant claim although all the parts are not labeled the same.  The invention in NOGAMI discloses a kit with a first and second storing instrument, a separation instrument and a sealing instrument.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797